 

SECOND AMENDMENT

DATED AS OF FEBRUARY 19, 2013

TO THE MARKETING AGENT AGREEMENT

DATED AS OF JUNE 8, 2009, AS AMENDED JULY 30, 2012

 

AMENDMENT AGREEMENT (the “Amendment”) dated as of February 19, 2013 between ALPS
DISTRIBUTORS, INC. (“ALPS”), UNITED STATES COMMODITY FUNDS LLC and UNITED STATES
SHORT OIL FUND, LP (“USSO”).

 

WITNESSETH

 

The parties have previously entered into that certain Marketing Agent Agreement
dated as of June 8, 2009, as amended July 30, 2012 (the “Agreement”).  The
parties have agreed to amend the Agreement in accordance with the terms of this
Amendment.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained,
ALPS, USCF and USSO hereby acknowledge and agree as follows:

 

1.   Amendment to the Agreement.  Upon execution of this Amendment by ALPS, USCF
and USSO, the Agreement shall be hereby amended as follows:

 

(a)   Section 4.3 of the Agreement, “Marketing Agent Fee” shall be amended by
adding the following:

 

In no event will the Marketing Agent Fee exceed 10% of the gross proceeds of the
Fund’s offering.

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers or authorized representatives as of the day and year
first above written.

 

UNITED STATES COMMODITY FUNDS LLC           By: /s/ Howard Mah       Name:
Howard Mah   Title: Management Director           UNITED STATES SHORT OIL FUND,
LP             By: United States Commodity Funds LLC, as General Partner        
    By: /s/ Howard Mah         Name: Howard Mah         Title: Management
Director               ALPS DISTRIBUTORS, INC           By: /s/ Thomas A. Carter
      Name: Thomas A. Carter   Title: President

 

2

 

